                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN


GREGORY ATWATER,

             Plaintiff,

      v.                                              Case No. 19-CV-363

BONNIE L. GUGLER, et al.,

             Defendants.


                                      ORDER


      Plaintiff Gregory Atwater has filed a “motion to object to the dismissal of

defendants from his complaint” (ECF No. 46), which again contests the court’s

dismissal at screening of defendants Trunnell, Prince, and Obiora. Atwater also again

requests the appointment of counsel (ECF No. 48) and additional time to respond to

the defendants’ motion to dismiss (ECF No. 47).

1.    Motion to Object

      Atwater asserts that the court failed to give him an opportunity to object to the

screening order or notice of the time in which to file objections, under Fed. R. Civ.

P. 72(a). (ECF No. 46 at 1.) Atwater previously moved for reconsideration of the

court’s screening order (ECF No. 11), which the court denied (ECF No. 16). Atwater

intends this latest motion to be “an objection under Rule 72(a)” to the screening order.

(ECF No. 46 at 1.)
      Atwater consented to magistrate judge jurisdiction. (ECF No. 6.) Pursuant to

a Memorandum of Understanding between the Wisconsin Department of Justice and

this court, the defendants also consented to the exercise of magistrate judge

jurisdiction for purposes of screening (the defendants subsequently consented to

magistrate judge jurisdiction for all purposes). The case was not “referred to a

magistrate judge” under Rule 72(a). Therefore, Atwater has no right to object to this

court’s screening order under Rule 72(a).

      Atwater’s motion could be construed as having been filed pursuant to Fed. R.

Civ. P. 60(b), which permits a party to obtain relief from an order based on several

grounds, including mistake or inadvertence, newly discovered evidence, fraud,

a defect in the judgment, or for any other reason justifying relief. See Fed. R. Civ.

P. 60(b)(1)–(6). But Atwater does not raise any of those grounds in his motion. He

merely contests the court’s characterization of his claims and, as he did in his motion

for reconsideration, reiterates the allegations from his complaint against the

dismissed defendants. The court previously reaffirmed its screening order in denying

Atwater’s motion for reconsideration. (ECF No. 16 at 2.) Atwater does not provide

any reason under 60(b) for the court to alter that decision or its screening order.

2.    Appointment of Counsel

      Atwater, for the second time, requests the appointment of counsel. (ECF

No. 48.) He asserts that he cannot afford counsel, has unsuccessfully asked attorneys

to represent him in this case, has an eleventh-grade education and no legal training,

and has limited resources because he is incarcerated. (Id. at 1–2.) Atwater also




                                            2
reiterates that he has limited use of his left hand because of surgery he had in

June 2010. (Id. at 3.) Finally, he asserts that, because he recently was transferred to

a different institution, he no longer has access to the jailhouse lawyer who previously

assisted him. (Id.)

      As the court discussed in its previous order, the court has the discretion in civil

cases to recruit counsel for individuals unable to afford counsel. Navejar v. Iyola, 718

F.3d 692, 696 (7th Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources,

Inc., 706 F.3d 864, 866–67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is

a difficult decision: Almost everyone would benefit from having a lawyer, but there

are too many indigent litigants and too few lawyers willing and able to volunteer for

these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir. 2014) (quoting Olson

v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

      In exercising its discretion, the court must consider two things: “(1) ‘has the

indigent plaintiff made a reasonable attempt to obtain counsel or been effectively

precluded from doing so,’ and (2) ‘given the difficulty of the case, does the plaintiff

appear competent to litigate it himself?’” Pennewell v. Parish, 923 F.3d 486, 490 (7th

Cir. 2019), (quoting Pruitt v. Mote, 503 F.3d 647, 653 (7th Cir. 2007)). To satisfy the

first prong, the court must determine that a plaintiff made a good faith effort to hire

counsel. Pickett v. Chicago Transit Authority, 930 F.3d 869, 871 (7th Cir. 2019). To

do so, the plaintiff must show he contacted at least three lawyers and provide the

court with (1) the lawyers’ names; (2) their addresses; (3) how and when the plaintiff

attempted to contact the lawyer; and (4) the lawyers’ responses. Id.




                                           3
       When considering the second element, the court “must examine the difficulty

of litigating specific claims and the plaintiff’s individual competence to litigate those

claims without counsel.” Pennewell, 923 F.3d at 490. The court looks at “whether the

difficulty of the case, factually, legally, and practically, exceeds the litigant’s capacity

as a layperson to coherently litigate the case.” Id. This includes “all tasks that

normally attend litigation,” such as “evidence gathering, preparing and responding

to court filings and motions, navigating discovery, and putting on a trial.” Id. at 490–

491. The court “must consider the plaintiff’s literacy, communication skills, education

level, litigation experience, intellectual capacity, psychological history, physical

limitations and any other characteristics that may limit the plaintiff’s ability to

litigate the case.” Id. at 491. In situations where the plaintiff files his motion in the

early stages of the case, the court may determine that it is “impossible to tell whether

[the plaintiff] could represent himself adequately.” Pickett 930 F.3d at 871.

       The court previously determined that Atwater has satisfied the first of these

two elements by showing that he has unsuccessfully attempted to find counsel on his

own. (ECF No. 16 at 3.) The court also noted that, in his communications with the

court, Atwater showed he is capable of proceeding with discovery without an attorney.

(Id. at 4.) Atwater’s current motions provide a factual basis for his arguments and

present sophisticated analyses, including the use of rules and case law, in support of

those arguments. These motions continue to demonstrate his capacity to litigate this

case on his own at this juncture. As the case progresses, if the legal and factual issues

become too complex for him, or if he is unable to get the information he believes he




                                             4
needs to prove his claims, he may again raise his request for a lawyer. Atwater is

reminded that, as he has done here, he may request additional time to prepare

documents or meet other deadlines because of his injury if he determines that he

needs it. The court also may hold a hearing in the future, if needed, to determine if

Atwater’s hand injury prevents him from litigating this matter on his own.

3.    Extension of Time, Request for Discovery

      Atwater has requested additional time to respond to the defendants’ motion

requesting partial summary judgment and to dismiss. (ECF No. 47.) Defendants do

not object to his request. (ECF No. 49 at 2.) The court will permit Atwater an

additional thirty days to respond to the motion.

      Atwater also requests that the court issue a scheduling order and permit

discovery so he can respond to the defendants’ motion to dismiss. (ECF No. 47 at 1.)

The defendants move to dismiss state-law claims and Defendants Gugler and

Stelpflug because, they allege, Atwater failed to comply with Wis. Stat. § 893.82 and

to exhaust his administrative remedies against those two defendants. (ECF No. 29.)

Atwater does not need discovery to respond to these arguments. He already has the

information needed to confirm whether he complied with the Wisconsin statute and

filed complaints against Gugler and Stelpflug. In fact, Atwater asserted in his

complaint that he had properly complied with those requirements. (ECF No. 1 at 8,

¶¶ 63 & 64.) To the extent he requests a stay for discovery to begin, his motion will

be denied.




                                          5
      IT IS THEREFORE ORDERED that Atwater’s motion to object to the

dismissal of defendants from his complaint (ECF No. 46) and his motion for

appointment of counsel (ECF No. 48) are DENIED.

      IT IS FURTHER ORDERED that his motion for an extension of time to

respond to the defendants’ motion to dismiss (ECF No. 47) is GRANTED in part.

Atwater must file a response to the defendants’ motion to dismiss, including any

accompanying documents, by November 4, 2019. To the extent Atwater requests a

stay of the proceedings or entry of a scheduling order, his motion is DENIED.

      Dated at Milwaukee, Wisconsin this 7th day of October, 2019.



                                             WILLIAM E. DUFFIN
                                             U.S. Magistrate Judge




                                         6
